DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Reasons for Allowance
Claims 1 – 10 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Joo et al. (Patents No.: US 10,857,658).  Joo teaches a percussion device (i.e., breaker) that breaks an object.  Specifically, a proximity sensor for detecting a bottom dead point of the piston when the target is broken; and a controller configured to: determine a breaking condition based on the detected bottom dead point and transmit a control signal to the transmission valve based on the determined breaking condition, wherein when the transmission valve is positioned at the long-stroke position, the piston receives a forward force from a time point when the piston is retreated back to the first position and operates as a long-stroke, and when the transmission valve is positioned at the short-stroke position, the piston receives a forward force from a time point when the piston is retreated to the second position where the piston is located before being retreated to the first position and operates as a short-stroke being shorter than the long-stroke.
In regards to claim 1, Joo taken either individually or in combination with other prior art fails to teach or render obvious a work machine comprising a sensor that detects an attitude of the work implement; a control valve that controls the operation of the breaker; and a controller that controls the control valve, the controller detecting a distance between a tip of the breaker and a striking limit from the attitude of the work implement obtained by the sensor, and controlling the control valve to stop the operation of the breaker when it is determined that the tip of the breaker has reached the striking limit. 

In regards to claim 9, Joo taken either individually or in combination with other prior art fails to teach or render obvious a method comprising: detecting a distance between a tip of the breaker and a striking limit from an attitude of the work implement; and controlling the control valve to stop the operation of the breaker when it is determined that the tip of the breaker has reached the striking limit. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYLER J LEE/Primary Examiner, Art Unit 3663